Voting time (continuation)
The next item is voting time.
(For results and other details of the vote: see Minutes)
Mr President, very briefly, I do not think you actually followed the Rules of Procedure correctly during the earlier voting session.
You said 'the voting is now open', but you did not ask 'have all Members voted?' before saying 'the voting is closed', and you did not read out the results.
I think you were out of order.
Mr Booth, the result of the vote is on the screen. As you have asked for all today's votes to be roll-call votes, that is what we are doing; what I am trying to do is to make this form of voting as painless as possible for the House, if that is all right with you, Mr Booth.